Citation Nr: 1513033	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to separate ratings for peripheral neuropathy of the bilateral upper and lower extremities, claimed as complications of diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating higher than 20 percent for diabetes mellitus, type 2.  The Veteran appealed for a higher rating. 

In January 2013, the Board remanded the case to the RO for additional development.  In a March 2014 rating decision, the RO granted a 40 percent rating for diabetes mellitus, type 2, effective in January 2010.  The Veteran continued his appeal for a higher rating.  

In a June 2014 decision, the Board denied a rating higher than 40 percent for diabetes mellitus, type 2, as well as a compensable rating for erectile dysfunction associated with diabetes mellitus, type 2.  The Board also remanded the case to the RO for additional development of two other issues on appeal, namely, entitlement to service connection for kidney cancer with subsequent removal of the right kidney and to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed the Board's decision, but only to the extent that it denied separate disability ratings for peripheral neuropathy of the bilateral upper and lower extremities, to the United States Court of Appeals for Veterans Claims (Court).  

In September 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied separate ratings for peripheral neuropathy of the bilateral upper and lower extremities, and remand the case to the Board.  The Court in October 2014 granted the Joint Motion and dismissed the appeal as to the remaining issues before it (i.e., a rating higher than 40 percent for diabetes mellitus, type 2, and a compensable rating for erectile dysfunction).  The case has been reassigned to the undersigned VLJ.

It is noted that the development of the other issues currently on appeal (i.e., entitlement to service connection for kidney cancer with subsequent removal of the right kidney, and entitlement to TDIU) has not been completed by the RO.  Therefore, those matters are not presently before the Board for appellate consideration and will not be discussed in the decision herein below.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties in the Joint Motion of September 2014 agreed that the Board did not furnish an adequate statement of reasons and bases as to why separate ratings were not warranted for peripheral neuropathy of the upper and lower extremities, which were claimed as manifestations of service-connected diabetes mellitus, type 2.  It was noted that the Board acknowledged in the June 2014 decision that a March 2011 VA examination report indicated the Veteran had mild bilateral upper and lower extremity sensory peripheral neuropathy due to his diabetes, but that it declined to assign separate ratings for the symptoms on the basis that they were not sufficiently severe to meet the criteria for a compensable rating.  The Board also remarked that VA treatment records in the file were negative for evidence of peripheral neuropathy to a compensable degree.  The parties noted that applicable VA rating criteria for diseases of the peripheral nerves provide for a 20 percent rating where there is mild incomplete paralysis of the nerves.  38 C.F.R. § 4.124a.  

While a VA examination by a physician's assistant in March 2011 determined that complications of the Veteran's diabetes mellitus, type 2, included mild bilateral upper and lower extremity sensory peripheral neuropathy, the condition was not objectively shown at the time of prior or subsequent VA examinations in March 2010 and July 2013.  The examiner in March 2010 reported that the Veteran denied any peripheral neuropathy, and when asked to identify complications of diabetes mellitus, the examining physician in July 2013 only noted erectile dysfunction.  Moreover, it is not clear from a review of VA outpatient and private records whether or not the Veteran has peripheral neuropathy in the extremities due to diabetes.  Mild diabetic neuropathy in the feet appeared on the Veteran's VA active problem list beginning in January 2006 when it was initially identified.  Moreover, on a functional capacity assessment performed in conjunction with a claim for Social Security benefits, an examiner in July 2009 noted diabetes mellitus with mild neuropathy (although he did not point to any specific report or clinical finding to support this).  Nevertheless, there were no neurological deficits observed at the time of VA outpatient physical examinations in August 2006, June 2007, January 2008, April 2008 (although paradoxically monofilament testing at that time was noted to be abnormal bilaterally), March 2009, May 2010, May 2011, June 2012, and June 2013.  Further, in a January 2014 office visit record, the Veteran's private physician (Dr. S.B.) noted that in regard to the Veteran's diabetes mellitus, there was "[n]egative neuropathy, but [he] may have some peripheral vascular disease with diminished pedal pulses" (a neurological examination at that time showed no focal deficits).  

Therefore, in light of the foregoing, it is the Board's judgment that a neurological examination is necessary to determine the presence and severity of any peripheral neuropathy attributable to diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by a VA neurologist to determine whether he has peripheral neuropathy of the upper and lower extremities associated with his diabetes mellitus, type 2, and if so, the current level of impairment of such condition.  The claims file, including reports of VA examinations in March 2010, March 2011, and July 2013, must be reviewed by the examiner.  The examination should include electromyography and nerve conduction velocity studies in the extremities, if indicated. 

If it is determined that the Veteran has peripheral neuropathy in his extremities due to diabetes mellitus, type 2, the examiner is asked to describe: 

(a).  The objective neurological abnormalities for each affected extremity, specifying the affected nerve or nerves involved.  To that end, descriptions of any impairment characterized as mild, moderate, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory; and 

(b).  The functional and industrial impairment from the peripheral neuropathy associated with diabetes mellitus.  To that end, the examiner should furnish an assessment, with consideration of the Veteran's educational background (high school GED) and occupational history (last working as a welder and heavy machine operator in 2005), as to the types of employment that would be precluded by the peripheral neuropathy and what types of employment, if any, remain feasible despite the disability.  

Complete rationale should be provided for all opinions.
 
2.  After the foregoing development is completed, readjudicate the claim of entitlement to separate ratings for peripheral neuropathy of the bilateral upper and lower extremities, claimed as manifestations of diabetes mellitus, type 2.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case, afford them an opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).







